               Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 1 of 74



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


 EXAFER LTD.,

                                           Plaintiff, Case No. 1:20-cv-00131-ADA

                           v.

 MICROSOFT CORPORATION,                                Jury Trial Demanded

                                         Defendant.




   DEFENDANT MICROSOFT CORPORATION’S ANSWER AND COUNTERCLAIMS
     TO PLAINTIFF’S AMENDED COMPLAINT FOR PATENT INFRINGEMENT


          Defendant Microsoft Corporation (“Microsoft”), by and through its attorneys, hereby

responds to Plaintiff Exafer Ltd.’s (“Exafer”) Amended Complaint. Microsoft denies all allegations

in the Amended Complaint, whether express or implied, that are not specifically admitted below.

Any factual allegation below is admitted only as to the specific admitted facts and not as to any

purported conclusions, characterizations, implications, or speculations that arguably follow from the

admitted facts. Microsoft further denies that Exafer is entitled to the relief requested or any other

relief.

                                      NATURE OF THE ACTION

          1.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

          Answer: Microsoft admits that this is an action for alleged patent infringement arising under

          the patent laws of the United States, 35 U.S.C. §§ 1, et seq., but denies that Exafer is entitled

          to any of the relief it requests under the patent laws of the United States.

                                                     -1-
             Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 2 of 74



                                             THE PARTIES

        2.      Plaintiff Exafer Ltd. is a privately held Israeli limited company with its principal place

of business at 131 Ramot Meir, Israel.

        Answer: On information and belief, Microsoft admits that Exafer, Ltd. purports to be an

        Israeli limited-liability company. Microsoft lacks knowledge or information sufficient to

        form a belief as to the truth of the remaining allegations in this paragraph and therefore denies

        the same.

        3.      On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation
                                th
Service Company, 211 East 7 Street, Suite 620, Austin, Texas 78701.

        Answer: Microsoft admits that it is a corporation incorporated under the laws of Washington

        State with its principal place of business at 1 Microsoft Way, Redmond, WAS 98052.

        Microsoft admits—for purposes of this litigation—that it may be served with process as set

        forth in the second sentence of Paragraph 4.

        4.      On information and belief, Microsoft has been registered to do business in the state of

Texas under Texas SOS file number 0010404606 since about March 1987.

        Answer: Microsoft admits that it has been registered to do business in Texas under Texas

        SOS file number 0010404606. Except as expressly admitted, Microsoft denies the remaining

        allegations in this paragraph.

        5.      On information and belief, Microsoft has had a regular and established place of

business in this judicial district since at least as early as 2002.

        Answer: Microsoft admits that it is registered to do business in the State of Texas. Except

        as expressly admitted, Microsoft denies the remaining allegations in this paragraph.
                                                 -2-
             Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 3 of 74



                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§

1 et seq.

        Answer: Microsoft admits that this Court has subject matter jurisdiction pursuant to 28

        U.S.C. §§ 1331 and 1338(a) over actions arising under the patent laws of the United States.

        Except as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        7.      Microsoft is subject to this Court’s personal jurisdiction in accordance with due

process and/or the Texas Long Arm Statute because, in part, Microsoft “[r]ecruits Texas residents,

directly or through an intermediary located in this state, for employment inside or outside this state.”

See Tex. Civ. Prac. & Rem. Code § 17.042.

        Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

        purposes of this litigation only. Except as expressly admitted, Microsoft denies the remaining

        allegations in this paragraph.

        8.      Microsoft has already admitted that this Court has personal jurisdiction over it in

patent litigations bearing docket numbers: 6:19-cv-00399-ADA and 1:19-cv-00874-ADA.

        Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

        purposes of this litigation only. Except as expressly admitted, Microsoft denies the remaining

        allegations in this paragraph.

        9.      This Court also has personal jurisdiction over Microsoft because it committed and

continues to commit acts of direct and indirect infringement in this judicial district in violation of at

least 35 U.S.C. §§ 271(a) and (b). In particular, on information and belief, Microsoft has, made,

used, offered to sell and sold licenses for, or access to, Azure Platform in this judicial district, and

has induced others to use the Azure Platform in this judicial district.
                                                  -3-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 4 of 74



        Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

        purposes of this litigation only.      Exafer’s claims for indirect infringement have been

        dismissed without prejudice. (D.I. 25). Except as expressly admitted, Microsoft denies the

        remaining allegations in this paragraph.

        10.     As used herein, the term “Azure Platform” is defined to include “(1) the Microsoft

Azure cloud computing platform, (2) the hardware and software systems and components of the

Microsoft Azure cloud computing platform, and (3) the numerous cloud-based features, products,

services, and systems that are dependent upon or that leverage the Microsoft Azure cloud computing

platform.”

        Answer: For the purposes of this answer only, Microsoft states that the term “Azure

        Platform” shall be used herein to refer to the Azure cloud computing platform offered by

        Microsoft. Except as expressly admitted, Microsoft denies the remaining allegations in this

        paragraph.

        11.     On information and belief, Microsoft is subject to the Court’s personal jurisdiction,

in part, because it regularly conducts and solicits business, or otherwise engages in other persistent

courses of conduct in this district, and/or derives substantial revenue from the sale and distribution

of infringing goods and services provided to individuals and businesses in this district.

        Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

        purposes of this litigation only. Except as expressly admitted, Microsoft denies the remaining

        allegations in this paragraph.

        12.     This Court has personal jurisdiction over Microsoft because, inter alia, Microsoft, on

information and belief: (1) has substantial, continuous, and systematic contacts with this State and

this judicial district; (2) owns, manages, and operates facilities in this State and this judicial district;

(3) enjoys substantial income from its operations and sales in this State and this judicial district; (4)
                                                    -4-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 5 of 74



employs Texas residents in this State and this judicial district, and (5) solicits business and markets

products, systems and/or services in this State and judicial district including, without limitation,

related to the infringing Azure Platform.

       Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

       purposes of this litigation only. Except as expressly admitted, Microsoft denies the remaining

       allegations in this paragraph.

       13.     On information and belief, Microsoft derives substantial revenue within the State of

Texas and within this judicial district from the sale of the infringing Azure Platform.

       Answer: Microsoft admits that this Court has personal jurisdiction over Microsoft for the

       purposes of this litigation only. Except as expressly admitted, Microsoft denies the remaining

       allegations in this paragraph.

       14.     Venue is proper pursuant to at least 28 U.S.C. § 1400(b), at least because Microsoft,

either directly or through its agents, has committed acts of infringement in this district, and has a

regular and established place of business in this district.

       Answer: Microsoft does not contest that venue is proper in this District under 28 U.S.C. §

       1400(b) for the purposes of this litigation only. Microsoft admits that it is registered to

       conduct business in the State of Texas. Microsoft denies that this is a convenient venue and

       denies the remaining allegations of this paragraph.

       15.     In fact, this district was deemed to be a proper venue for patent cases against

Microsoft in actions bearing docket numbers: 6:19-cv-00399-ADA and 1:19-cv- 00874-ADA.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.


                                                   -5-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 6 of 74



        16.     On information and belief, Microsoft maintains a variety of regular and established

business locations in the judicial district including its Corporate Sales Office Locations, Retail Store

Locations, and Datacenter Locations (hereinafter collectively referred to as “Microsoft’s Regular and

Established Business Locations”).

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        17.     On information and belief, Microsoft operates multiple corporate sales offices in the

judicial district, and these offices constitute regular and established places of business.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        18.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        19.     Namely, on information and belief, Microsoft has an established place of business in

this judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake

Boulevard, Suite 225, Austin, TX, USA 78759.


                                                    -6-
             Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 7 of 74



           Answer: Microsoft does not contest that venue is proper in this District for the purposes of

           this litigation only. Microsoft admits that it is registered to conduct business in the State of

           Texas. Microsoft admits that it has a corporate sales office at 10900 Stonelake Boulevard,

           Suite 225, Austin, Texas, USA 78759. Microsoft denies that this is a convenient venue and

           denies the remaining allegations of this paragraph.

           20.    On information and belief, Microsoft’s “Corporate Sales Office: Austin” location was

assessed by the Travis County Appraisal District in 2019 to have a market value of over $2.3 Million

dollars.

           Answer: Microsoft does not contest that venue is proper in this District for the purposes of

           this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

           allegations of this paragraph.

           21.    On information and belief, Microsoft’s “Corporate Sales Office: Austin” location

features clear signage demonstrating Microsoft’s established business operations at that location, as

demonstrated by the photograph below which is accessible through the Google Maps service:




                                                     -7-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 8 of 74



       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

this litigation only. Microsoft admits that it has a corporate sales office at 10900 Stonelake

Boulevard, Suite 225, Austin, Texas, USA 78759. Microsoft denies that this is a convenient venue

and denies the remaining allegations of this paragraph.

       22.     On information and belief, Microsoft’s “Corporate Sales Office: Austin” location has

been operational at least since June of 2017.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it has a corporate sales office at 10900 Stonelake

       Boulevard, Suite 225, Austin, Texas, USA 78759. Microsoft denies that this is a convenient

       venue and denies the remaining allegations of this paragraph.

       23.     On information and belief, Microsoft has another established place of business in this

judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II, 401 East

Sonterra Boulevard, Suite 300, San Antonio, TX, USA 78258.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in the State of

       Texas. Microsoft admits that it has a corporate sales office at 401 East Sonterra Boulevard,

       Suite 300, San Antonio, Texas USA 78258. Microsoft denies that this is a convenient venue

       and denies the remaining allegations of this paragraph.

       24.     On information and belief, affixed to the exterior of Microsoft’s “Corporate Sales

Office: San Antonio” is signage featuring the “Microsoft” logo as seen in the below image from

Google Map’s Streetview.




                                                 -8-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 9 of 74




       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it has a corporate sales office at 401 East Sonterra

       Boulevard, Suite 300, San Antonio, Texas USA 78258. Microsoft denies that this is a

       convenient venue and denies the remaining allegations of this paragraph.

       25.     On information and belief, Microsoft markets, offers to sell, or sells products through

its corporate sales offices located in this judicial district including but not limited to the accused

Azure Platform.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in the State of

       Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

       of this paragraph.

       26.     On information and belief, Microsoft has placed advertisements for Austin based

employment positions, including an Education Cloud Program Manager, which are focused, in part,

on marketing Microsoft’s accused Azure Platform.


                                                 -9-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 10 of 74



        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that its website posted an opening for an Education Cloud Program

        Manager located in Austin. Microsoft denies that this is a convenient venue and denies the

        remaining allegations of this paragraph.

        27.     On information and belief, Microsoft markets its accused Azure Platform, through its

corporate sales offices to customers and potential customers located within this judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        28.     Microsoft operates multiple retail stores in this judicial district, which also constitute

regular and established places of business.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that it operates retail stores in Austin and San Antonio. Microsoft

        denies that this is a convenient venue and denies the remaining allegations of this paragraph.

        29.     On information and belief, Microsoft employs dozens of employees within its retail

stores located in the judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that it operates retail stores in Austin and San Antonio. Microsoft

        denies that this is a convenient venue and denies the remaining allegations of this paragraph.


                                                   -10-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 11 of 74



       30.     On information and belief, Microsoft has a regular and established retail store

locations in this judicial district known as “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104, Austin, TX, USA 78758, and “Microsoft Retail Store: The Shops at

La Cantera” located at 15900 La Cantera Parkway, Suite 6560, San Antonio, TX, USA 78256

(“Microsoft’s Retail Locations”).

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in the State of

       Texas. Microsoft admits that it has a retail store at 3309 Esperanza Crossing, Suite 104,

       Austin, Texas USA 78758 and at 15900 La Cantera Parkway, Suite 6560, San Antonio, Texas

       USA 78256. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.

       31.     On information and belief, affixed to the exterior of Microsoft’s Retail Locations is

signage featuring Microsoft’s red, green, blue, and yellow logo as seen in the below images.




                                                -11-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 12 of 74




       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it has a retail store at 3309 Esperanza Crossing,

       Suite 104, Austin, Texas USA 78758 and at 15900 La Cantera Parkway, Suite 6560, San

       Antonio, Texas USA 78256. Microsoft denies that this is a convenient venue and denies the

       remaining allegations of this paragraph.

       32.     On information and belief, Microsoft has continuously operated a retail store location

in this district at least since as early as December of 2014.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in the State of

       Texas. Microsoft admits that it has a retail store at 3309 Esperanza Crossing, Suite 104,

       Austin, Texas USA 78758 and at 15900 La Cantera Parkway, Suite 6560, San Antonio, Texas

       USA 78256. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.




                                                  -12-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 13 of 74



        33.      On information and belief, in addition to selling goods and services, Microsoft utilizes

its Retail Locations for educational and marketing purposes, to market and increase awareness of the

Azure Platform.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that it has a retail store at 3309 Esperanza Crossing, Suite 104,

        Austin, Texas USA 78758 and at 15900 La Cantera Parkway, Suite 6560, San Antonio, Texas

        USA 78256. Microsoft denies that this is a convenient venue and denies the remaining

        allegations of this paragraph.

        34.      On information and belief, many of Microsoft’s customers, who use the accused

Azure Platform reside in the State of Texas and in this judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        35.      On information and belief, Microsoft has, offered to sell and sold licenses for, or

access to, the accused Azure Platform to customers who reside in the State of Texas and in this

judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

        of this paragraph.

        36.      On information and belief, Microsoft maintains a list of certified learning partners in

this judicial district that offer training solutions and “Microsoft Certification preparation to help you
                                                   -13-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 14 of 74



take your Microsoft technology skills to the next level.” On information and belief, ONLC Training

Centers is certified by Microsoft as a Learning Partner who employs “Microsoft Certified Trainers.”

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that its website states that its “Microsoft Learning Partners offer a

        breadth of training solutions,” such as “Microsoft Certification preparation to help you take

        your Microsoft technology skills to the next level.” Microsoft admits that its website lists

        ONLC as a Microsoft Learning Partner. Microsoft denies that this is a convenient venue and

        denies the remaining allegations of this paragraph.

        37.     On information and belief, Microsoft certified educational centers including an

ONLC Training Center located at 700 Lavaca Street, Suite 1400, Austin, Texas 78701, employ

Microsoft Certified Trainers who teach Microsoft’s customers who work and reside in the judicial

district on the use and operation of the accused Azure Platform.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of

        Texas. Microsoft admits that ONLC Training Centers’ website states that ONLC offers

        “authorized Microsoft technical classes,” and that it has a location in Austin, Texas. Microsoft

        denies that this is a convenient venue and denies the remaining allegations of this paragraph.

        38.     On information and belief, Microsoft has spent at least tens of millions of dollars on

networking and server infrastructure to support its accused Azure Platform that is located in the State

of Texas and in this judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to conduct business in the State of


                                                 -14-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 15 of 74



       Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

       of this paragraph.

       39.     On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San Antonio,

TX 78251; 5200 Rogers Rd, San Antonio, TX 78251; 3823 Weisman Blvd, San Antonio, TX 78251;

and 15000 Lambda Drive, San Antonio, TX 782245, (hereinafter “Microsoft’s Datacenter

Locations”).

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in and has data

       centers located in the State of Texas. Microsoft denies that this is a convenient venue and

       denies the remaining allegations of this paragraph.

       40.     On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to conduct business in the State of

       Texas. Microsoft denies that this is a convenient venue and denies the remaining allegations

       of this paragraph.

       41.     On information and belief, on or about November 9th, 2017 the San Antonio Business

Journal reported that “Chevron USA Inc., a subsidiary of Chevron Corp., sold its 5200 Rogers Road

datacenter to Microsoft Corp. on Oct. 31.” See “Microsoft buys Chevron’s Datacenter in San

Antonio” (D.I. 1 Ex. 3). On information and belief, as of the publication date of that article, Microsoft

already “owned four datacenters in San Antonio and leased space inside two other co-location

centers.” Id. On information and belief, the sale of 5200 Rogers Road datacenter brought

“Microsoft’s total datacenter usage in San Antonio to seven different buildings.” Id.
                                                  -15-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 16 of 74



       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that Exhibit 3 to Exafer’s Original Complaint states

       that: “Microsoft sells cloud computing to businesses through Microsoft Azure, already owned

       four data centers in San Antonio and leases space inside two other co-location centers.”

       Microsoft admits that Exhibit 3 further provides: “The recent sale brings Microsoft’s total

       data center usage in San Antonio to seven different buildings.” Microsoft denies that this is

       a convenient venue and denies the remaining allegations of this paragraph.

       42.    On information and belief, Microsoft built “an Azure cloud environment inside

Chevron’s old datacenter.” Id.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that Exhibit 3 states: “So essentially Microsoft expects

       to build an Azure cloud environment inside Chevron’s old data center for the client.”

       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       43.    On information and belief, Microsoft’s Azure Cloud Network includes 54 Azure

regions worldwide. On information and belief, one of those regions is known as “South Central US”.




                                                -16-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 17 of 74




              Answer: Microsoft does not contest that venue is proper in this District for the

       purposes of this litigation only. Microsoft admits that its website currently states there are

       56 Azure regions worldwide, including in South Central US. Microsoft denies that this is a

       convenient venue and denies the remaining allegations of this paragraph.

       44.    On information and belief, a substantial portion of the network and server

infrastructure related to the “South Central US” Azure region is housed and operated in the

Microsoft’s Datacenter Locations.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.

       45.    Microsoft has acknowledged in publicly available documents that the “South Central

US” Azure region is hosted within one or more of the Microsoft Datacenter Locations. See “Windows

Azure for G Cloud” (D.I. 1, Ex. 4).

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that Exhibit 4 to Exafer’s Original Complaint states

                                                -17-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 18 of 74



       that: “If required data transfer rates are determined by the region in which your solution is

       deployed.” Microsoft admits that Exhibit 4 further indicates that South Central US is a sub-

       region in Zone 1. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.

       46.     On information and belief, the relationship between “South Central US” Azure region

and one or more of the Microsoft Datacenter Locations was publicly reported on the website

datacenterknowledge.com on or about September 4, 2018. See “Microsoft Blames ‘Severe Weather’

for Azure Cloud Outage” (D.I. 1, Ex. 5). On information and belief, on or about September 4, 2018,

a “severe weather event” led to an outage of some Azure resources in the “South Central US

availability region” which is “hosted in San Antonio.” Id.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that Exhibit 5 to Exafer’s Original Complaint states

       that: “A cooling problem in one of its San Antonio, Texas centers effected [sic] Office 365

       and Azure cloud outages for some customers Tuesday, Microsoft said. The problem was

       caused by a voltage spike that resulted from a ‘severe weather event, including lightning

       strikes’ near the facility, the company said.” Microsoft admits that Exhibit 5 further states:

       “The outage was limited to resources hosted in the South Central US availability region.”

       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       47.     On information and belief, one or more of the Microsoft Datacenter Locations houses

server and network infrastructure related to the Azure Platform.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.
                                                -18-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 19 of 74




       48.     On information and belief, a listing of Azure related products and services, which are

available through the Azure Platform in the US South Central Azure Region is published on the

Microsoft’s web site. On information and belief, one or more of the Azure related products and

services listed on Microsoft’s website rely on the accused Azure Platform.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that its website provides a list of Azure products

       available by region, including South Central US. Microsoft denies that this is a convenient

       venue and denies the remaining allegations of this paragraph.

       49.     On information and belief, Microsoft uses infringing network and server systems as

part of its infringing Azure Platform, including specifically in the Microsoft Datacenter Locations.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.

       50.     On information and belief, Microsoft offers cloud services, which are enabled by

infringing network and server systems that are located within the Microsoft Datacenter Locations.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft denies that this is a convenient venue and denies the remaining

       allegations of this paragraph.

       51.     On information and belief, many of the potential customers, customers, and users of

the accused Azure Platform are located in this judicial district.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to do business in the State of Texas.


                                                 -19-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 20 of 74



       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       52.     On information and belief, Microsoft uses Microsoft’s Regular and Established

Business Locations as a regular and established place of business because these locations are home

to Microsoft’s Cloud Infrastructure and Operations (MCIO) Team, Datacenter Operations Group,

engineering teams and corporate and retail sales teams.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to do business in the State of Texas.

       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       53.     On information and belief, Microsoft has recently advertised 24 open positions in the

judicial district on its careers.microsoft.com website:




See https://careers.microsoft.com/us/en/c/data-center-jobs

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that its website posted 24 job openings that were

       available in Austin and San Antonio. Microsoft denies that this is a convenient venue and

       denies the remaining allegations of this paragraph.



                                                 -20-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 21 of 74



        54.      On information and belief, Microsoft has posted job advertisements for positions in

this judicial district, including: Datacenter Campus Director, Director of Field Operations

Integration, Datacenter Project Manager, Regional Critical Environment Operations Manager, IT

Operations Manager, Datacenter Operations/Electrical Engineer, Mechanical Engineer, Datacenter

Hardware Engineer.




See e.g. https://careers.microsoft.com/us/en/c/data-center-jobs

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that its website posted job openings that were available

        in San Antonio. Microsoft denies that this is a convenient venue and denies the remaining

        allegations of this paragraph.

        55.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in this

judicial district.

        Answer: Microsoft does not contest that venue is proper in this District for the purposes of

        this litigation only. Microsoft admits that it is registered to do business in the State of Texas.

                                                  -21-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 22 of 74



       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       56.    On information and belief, the accused Azure Platform, was made by, was developed

by, was marketed by, or was serviced by, employees located in the judicial district who work at one

or more of Microsoft’s Regular and Established Business Locations.

       Answer: Microsoft does not contest that venue is proper in this District for the purposes of

       this litigation only. Microsoft admits that it is registered to do business in the State of Texas.

       Microsoft denies that this is a convenient venue and denies the remaining allegations of this

       paragraph.

       57.    On information and belief, Microsoft’s Regular and Established Business Locations

are regular and established business locations because these locations are where numerous important

Microsoft employees are located, including but not limited to Microsoft employees holding the

following titles: Director of Product Management, Director of Solutions Sales, Director of Global

Commissioning, Regional Director of Datacenter Operations, Program Manager, Senior Principal

Software Engineering Manager, Regional Logistics Program Manager, Global Technical Account

Manager, Regional OPS Assurance Manager, Construction Program Manager, Facilities Operations

Manager, Field Operations DC Manager, Critical Environment Operational Excellence Program

Manager, Senior Technical Delivery Manager, Global Lease Program Manager, Critical

Environments Program Manager, Principal Program Manager, Regional Program Manager, Store

Manager, Senior EHS Manager, Senior Mechanical Engineer, Information Technology and

Operations Service Engineer, Senior Premier Field Engineer, Office 365 SMB Engineer, Service

Engineer, Principal Software Development Engineer, Critical Facilities Engineer, Mechanical

Engineer, System Center Configuration Management Engineer, Premier Field Engineer, Senior

Solutions Architect, World Wide Secure Infrastructure Solution Architect, National Cloud Solution
                                                 -22-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 23 of 74



Architect, Delivery Architect, Digital Architect, Cloud Solutions Architect, Senior Datacenter

Technician, Datacenter Lead, and Partner Technology Strategist.

         Answer: Microsoft does not contest that venue is proper in this District for the purposes of

         this litigation only. Microsoft admits that it is registered to do business in the State of Texas.

         Microsoft denies that this is a convenient venue and denies the remaining allegations of this

         paragraph.

         58.    On information and belief, publicly-available information lists 36 H-1B labor

condition applications that Microsoft filed for persons employed in Austin, Texas since 2001. See

D.I. 1, Ex. 6. On information and belief, publicly-available information lists 16 H-1B labor condition

applications that Microsoft filed for persons employed in San Antonio, Texas since 2010. See D.I. 1,

Ex. 7.

         Answer: Microsoft does not contest that venue is proper in this District for the purposes of

         this litigation only. Microsoft admits that Exhibits 6 and 7 to Exafer’s Original Complaint

         speak for themselves. Microsoft denies that this is a convenient venue and denies the

         remaining allegations of this paragraph.

         59.    On information and belief, the workers Microsoft employs in the judicial district are

highly specialized and important to the regular operation of Microsoft because workers holding an

H-1B visa are employed in a specialty occupation that requires a “theoretical and practical

application of a body of highly specialized knowledge . . . and attainment of a bachelor’s or higher

degree in the specific specialty. . . “ See generally 8 U.S.C. § 1184.

         Answer: Microsoft does not contest that venue is proper in this District for the purposes of

         this litigation only. Microsoft admits that it is registered to do business in the State of Texas.

         Microsoft denies that this is a convenient venue and denies the remaining allegations of this

         paragraph.
                                                    -23-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 24 of 74



                                         BACKGROUND

       60.     The patents-in-suit are the result of Exafer’s years of research, design and

development of innovative and proprietary networking technologies, which were led by Alon Lelcuk,

Exafer’s co-founder and an inventor of the patents-in-suit.

       Answer: Microsoft admits that Alon Lelcuk is listed as an inventor on the face of the U.S.

       Patent Nos. 8,325,733 and 8,971,335 (the “patents-in-suit”). Microsoft lacks knowledge or

       information sufficient to form a belief as to the remaining allegations in this paragraph, and

       therefore denies the same.

       61.     Mr. Lelcuk has worked as a senior executive in technology start-ups and corporations

for over 25 years. In the early 1990s, Mr. Lelcuk founded the first commercial Israeli company with

a connection to the Internet. Mr. Lelcuk also helped develop networking systems for some of the

largest governmental and non- governmental network deployments in Israel.

       Answer: Microsoft lacks knowledge or information sufficient to form a belief as to the

       remaining allegations in this paragraph, and therefore denies the same.

       62.     In or around, May of 2008 Mr. Lelcuk began developing technology related to out of

band control planes for network data flows.

       Answer: Microsoft lacks knowledge or information sufficient to form a belief as to the

       remaining allegations in this paragraph, and therefore denies the same.

       63.     In May 2009, Mr. Lelcuk co-founded Exafer along with co-inventor Amir Harel in

order to commercialize their innovations.

       Answer: Microsoft lacks knowledge or information sufficient to form a belief as to the

       remaining allegations in this paragraph, and therefore denies the same.




                                                -24-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 25 of 74



       64.     The patents-in-suit relate, in part, to Software Defined Networking, which is an

approach to computer network management that enables dynamic programmatically efficient

network configuration to improve network performance and monitoring.

       Answer: Microsoft admits that on its face, U.S. Patent No. 8,325,733 is entitled “Methods

       and System for Layer 2 Manipulator and Forwarder.” Microsoft admits that on its face, U.S.

       Patent No. 8,971,335 is entitled “System and Method for Creating a Transitive Optimized

       Flow Path.” Except as expressly admitted, Microsoft denies the remaining allegations of this

       paragraph.

       65.     A declaration from Dr. Nader Mir, attached as Exhibit 14 and Incorporated into this

Amended Complaint by reference, sets forth the qualifications of a person skilled in the art

(“POSITA”) and explains how a POSITA would understand Certain claim terms and the inventions

disclosed in the patent-in-suit.

       Answer: Microsoft admits that Exhibit 14 to the Amended Complaint purports to be a

       declaration from Dr. Nader Mir.         Except as expressly admitted, Microsoft denies the

       remaining allegations of this paragraph.

                                   United States Patent No. 8,325,733

       66.     On December 4, 2012, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued United States Patent No. 8,325,733 (“the ’733 patent”) entitled “Method and

System For Layer 2 Manipulator and Forwarder” to inventors Amir Harel, Alon Lelcuk, Ronit

Nossenson, and Avinoam Zakai.

       Answer: Microsoft admits that the ’733 patent states on its face that it issued on December

       4, 2012. Microsoft admits that Amir Harel, Alon Lelcuk, Ronit Nossenson, and Avinoam

       Zakai are listed as inventors on the face of the ʼ733 patent. Except as expressly admitted,

       Microsoft denies the remaining allegations of this paragraph.
                                                  -25-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 26 of 74



       67.     The ’733 patent is presumed valid under 35 U.S.C. § 282.

       Answer: This paragraph contains a legal conclusion to which no response is required. To

       the extent a response is required, Microsoft denies the allegations in this paragraph.

       68.     Exafer owns all rights, title, and interest in the ’733 patent.

       Answer: Microsoft admits that Exafer is listed as an assignee on the face of the ʼ733 patent.

       Microsoft lacks knowledge or information sufficient to form a belief as to the truth of the

       remaining allegations in this paragraph, and therefore denies the same.

       69.     Exafer has not granted a license to Microsoft relating to the ’733 patent.

       Answer: Admitted.

       70.     The abstract of the ’733 patent describes a “method and system for forwarding frames

of a flow via a layer 2 forwarder and manipulator (L2FM) for improving network utilization and

improving users experience by reducing the latency associated with the flow. When a new flow is

identified, forward control information for frames of the new flow is obtained. The forward control

information can include re- writing of at least one field in an original header of the frames of the new

flow. At least one field in an original header of the frames of the new flow is manipulated according

to the obtained forward control information, and the manipulated frames of the new flow are

forwarded accordingly.” See D.I. 1, Ex. 1, ’733 patent, Abstract.

       Answer: Microsoft admits that the abstract of the ʼ733 patent speaks for itself. Except as

       expressly admitted, Microsoft denies the remaining allegations in this paragraph.

       71.     The ’733 patent disclosure provided, inter alia, solutions for problems with, and

improvements upon, existing computer networks and how such networks operate. For example, the

’733 patent provides:

         [T]here are no remotely controlled supporting admission mechanisms that are
         capable of communicating with a forwarding device for delivering control
         information on a per session basis or per flow basis. Meaning there is no method
                                                  -26-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 27 of 74



         that verifies per each flow/session if the path chosen (forward information) is
         optimal. . . .

         [Deep Packet Inspection] uses multi dimension classification are computational
         intensive, consume a lot of power and expensive while generally delivering more
         than an order magnitude slower throughput.

See D.I. 1, Ex. 1, ’733 patent, Specification at col. 2, ll. 34-41.

        Answer: Microsoft admits that the specification of the ʼ733 patent speaks for itself. Except

        as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        72.     The ’733 patent then also provides:

         Therefore there is a need for a novel system and method that will control and
         manipulate forwarding rules and information of flows on a per session basis or per
         flow basis at intelligent switches. A need for a novel system and method that will
         check and verify per flow and/or per session basis if the control information can
         be optimized and change it accordingly at different novel intelligent switches along
         communication paths.

See D.I. 1, Ex. 1,’733 patent, Specification at col. 2, ll. 60-67.

        Answer: Microsoft admits that the specification of the ʼ733 patent speaks for itself. Except

        as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        73.     The ’733 patent solves various technological problems inherent in computer networks

and enables computer networks to, among other things, (1) function more efficiently, (2) be more

agile in meeting customers’ cloud computing needs, and (3) maximize the use of server and network

hardware.

        Answer: Microsoft admits that the specification of the ʼ733 patent speaks for itself. Except

        as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        74.     At least claim 1 of the ’733 patent recites the phrase “the flow manager, based on the

received frame of the flow, obtains the forwarding control information.”




                                                   -27-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 28 of 74



       Answer: Microsoft admits that claim 1 of the ’733 patent recites “the flow manager, based

       on the received frame of the flow, obtains the forwarding control information.” Except as

       expressly admitted, Microsoft denies the remaining allegations in this paragraph.

       75.     When read in light of the ’733 patent specification including at least Figs. 2 and 3,

Col 7:25-35, and 8:28-36, and the plain language of claim 1, this phrase above informs a POSITA

about the scope of the invention in claim 1 with reasonable certainty. Specifically, these disclosures

generally describe how the frames of the flow are received and processed and, more specifically,

how a received frame of a new flow can be used by the flow manager to obtain the forwarding control

information. See Mir Dec., Ex. 14 at ¶¶18-19.

       Answer: This paragraph contains legal conclusions to which no response is required. To

       the extent a response is required, Microsoft denies the allegations in this paragraph.

       76.     As such, based on at least these disclosures, a POSITA would be informed, with

reasonable certainty, that “the received frame of the flow” refers to one of the received frames of the

new flow.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       77.     At least claim 1 of the ’733 patent recites the phrase “a layer 2 forwarder and

manipulator (L2FM) located in a layer 2 network and serves a plurality of networks entities.”

       Answer: Microsoft admits that claim 1 of the ’733 patent recites “a layer 2 forwarder and

       manipulator (L2FM) located in a layer 2 network and serves a plurality of networks entities.”

       Except as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

       78.     When read in light of the ’733 patent specification including at least Fig. 7, Col. 3:42-

44, 3:51-54, 11:40-12:14, and the plain language of claim 1, this phrase above informs a POSITA

about the scope of the invention in Claim 1 with reasonable certainty. Specifically, these disclosures
                                                 -28-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 29 of 74



generally describe how the L2FM is an intelligent layer 2 switch that is located in a network that

uses layer 2 networking protocols and forwards digital data to and/or from entities that are within

that network. See Mir Dec., Ex. 14 at ¶¶20-21.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       79.     As such, based on at least these disclosures, a POSITA would be informed, with

reasonable certainty, that “a layer 2 forwarder and manipulator (L2FM) located in a layer 2 network

and serves a plurality of networks entities” refers to an L2FM that is located in a network that uses

layer 2 protocols and forwards digital data to and/or from entities belonging to that network

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       80.     At least claim 1 of the ’733 patent recites the phrase “the RAIC is an external entity

to the network served by the L2FM.”

       Answer: Microsoft admits that claim 1 of the ’733 patent recites “the RAIC is an external

       entity to the network served by the L2FM.” Except as expressly admitted, Microsoft denies

       the remaining allegations of this paragraph.

       81.     When read in light of the ‘733 patent specification including at least Figs. 1, 5, and 7,

Col. 10:24-11:39, and 11:40- 12:14, and the plain language of claim 1, this phrase above informs a

POSITA about the scope of the invention in Claim 1 with reasonable certainty. Specifically, these

disclosures generally describe the location of the RAIC. See Mir Dec., Ex. 14 at ¶¶22-23.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

extent a response is required, Microsoft denies the allegations in this paragraph.




                                                 -29-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 30 of 74



         82.    As such, based on at least these disclosures, a POSITA would be informed, with

reasonable certainty, that “RAIC is an external entity to the network served by the L2FM” refers to

the RAIC being external to (i.e., not belonging to) the L2FM’s network.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft denies the allegations in this paragraph.

         83.    At least claim 1 of the ’733 patent recites the phrases “the flow frames” and “the

flow.”

         Answer: Microsoft admits that claim 1 of the ’733 patent recites “the flow frames” and “the

         flow.” Except as expressly admitted, Microsoft denies the remaining allegations of this

         paragraph.

         84.    When read in light of the ’733 patent specification including at least Figs. 1, 2, and 3,

Col. 6:40-44, 7:25-61, and 8:1-59, and the plain language of claim 1, this phrase above informs a

POSITA about the scope of the invention in Claim 1 with reasonable certainty. Specifically, these

disclosures generally describe the flow and flow frames. See Mir Dec., Ex. 14 at ¶¶24-26.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

extent a response is required, Microsoft denies the allegations in this paragraph.

         85.    As such, based on at least these disclosures, a POSITA would be informed, with

reasonable certainty, that “the flow frames” refers to the frames of a flow identified by the flow

identifier and “the flow” refers to the new flow.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft denies the allegations in this paragraph.

         86.    At least claim 26 of the ’733 patent recites the phrase “obtaining forward control

information for frames of the new flow, wherein the forward control information includes re-writing

of at least one field in an original header of the frames of the new flow.”
                                                    -30-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 31 of 74



       Answer: Microsoft admits that claim 26 of the ’733 patent recites “obtaining forward control

       information for frames of the new flow, wherein the forward control information includes re-

       writing of at least one field in an original header of the frames of the new flow.” Except as

       expressly admitted, Microsoft denies the remaining allegations of this paragraph.

       87.     When read in light of the ’733 patent specification including at least Figs. 2 and 7,

Cols. 3:64-66 (which provides a meaning of “an original header”), 4:8-36, and 8:15-22, and the plain

language of claims 9, 18, 20, and 26, this phrase above informs a POSITA about the scope of the

invention in claim 26 with reasonable certainty. Specifically, these disclosures generally describe re-

writing of at least one field in an original header of a frame and that the forward control information

includes instructions for performing re-writing. See Mir Dec., Ex. 14 at ¶¶27-29.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       88.     As such, based on at least these disclosures, a POSITA would be informed, with

reasonable certainty, that “obtaining forward control information for frames of the new flow, wherein

the forward control information includes re- writing of at least one field in an original header of the

frames of the new flow” refers to obtaining forward control information for frames of the new flow,

wherein the forward control information is used to re-write at least one field in an original header of

the frames of the new flow.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       89.     A POSITA would also be informed with reasonable certainty that “an original header”

refers to one of the headers that is associated with the frame at the host that created the frame.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.
                                                 -31-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 32 of 74



         90.    At least claim 26 of the ’733 patent recites the phrase “changing the at least one field

in an original header of the frames of the new flow.”

         Answer: Microsoft admits that claim 26 of the ’733 patent recites “changing the at least one

         field in an original header of the frames of the new flow.” Except as expressly admitted,

         Microsoft denies the remaining allegations of this paragraph.

         91.    When read in light of the ’733 patent specification including at least Cols. 3:64-66,

4:30-36, and 8:15-22, and the plain language of claims 9, 18, 20, and 26, this phrase above informs

a POSITA about the scope of the invention in claim 26 with reasonable certainty. Specifically, these

disclosures generally describe changing of at least one field in an original header of a frame. See Mir

Dec., Ex. 14 at ¶¶30-31.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft denies the allegations in this paragraph.

         92.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “changing the at least one field in an original header of the frames of the

new flow” has its plain and ordinary meaning.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft denies the allegations in this paragraph.

         93.    At least claim 10 of the ’733 patent recites the phrase “the encapsulation casing of the

flow.”

         Answer: Microsoft admits that claim 10 of the ’733 patent recites “the encapsulation casing

         of the flow.” Except as expressly admitted, Microsoft denies the remaining allegations of

         this paragraph.

         94.    When read in light of the ’733 patent specification including at least Fig. 2, Fig. 7,

Cols. 4:30-37 and 5:66-6:8 and the plain language of claim 1, 9, 10, 26 and 35, this phrase above
                                                  -32-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 33 of 74



informs a POSITA about the scope of the invention in claim 10 with reasonable certainty.

Specifically, these disclosures generally describe that digital data carried by a frame is encapsulated

within a casing which has a header. Claims 9 and 26, on which claims 10 and 35 respectively depend,

recite re-writing one or more fields in the original header of the frame. See Mir Dec., Ex. 14 at ¶¶32-

33.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       95.     As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the encapsulation casing of the flow” has its plain and ordinary meaning.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       96.     At least claim 5 of the ’733 patent recites the phrase “the communication with the

RAIC is done out of band.”

       Answer: Microsoft admits that claim 5 of the ’733 patent recites “the communication with

       the RAIC is done out of band.” Except as expressly admitted, Microsoft denies the remaining

       allegations of this paragraph.

       97.     When read in light of the ’733 patent specification including at least Figs. 1, 3, 6, and

7, Cols. 3:42-58, 8:28-59, 9:45- 49, and 11:6-8 and the plain language of claims 1 2, 5, 22, and 27,

this phrase above informs a POSITA about the scope of the invention in claim 5 with reasonable

certainty. Specifically, these disclosures generally describe how the flow manager obtains

forwarding control information and claim 1 recites “the flow manager, obtains forwarding control

information for the new flow from a remote- admission-and-information controller (RAIC).” See

Mir Dec., Ex. 14 at ¶¶34-35.


                                                 -33-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 34 of 74



        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft denies the allegations in this paragraph.

        98.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the communication with the RAIC” refers to the transmission of

information by which the forwarding control information for the new flow is obtained from the

RAIC.

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft denies the allegations in this paragraph.

        99.    At least claim 18 of the ’733 patent recites the phrase “wherein the original header is

a header that was associated to the frame at the host that created the frame.”

        Answer: Microsoft admits that claim 18 of the ’733 patent recites “wherein the original

        header is a header that was associated to the frame at the host that created the frame.” Except

        as expressly admitted, Microsoft denies the remaining allegations of this paragraph.

        100.   When read in light of the ’733 patent specification including at least Figs.

2, 3, and 7, Cols. 7:25-35, and 8:28-36, and claims 1, 9, and 18, this phrase above informs a POSITA

about the scope of the invention in claim 18 with reasonable certainty. Specifically, these disclosures

generally describe how the frames of a flow are processed. Claims 1 and 9, on which claim 18

depends, recite “the flow identifier receives a plurality of frames” and re-writing one or more fields

in the original header of the frames. See Mir Dec., Ex. 14 at ¶¶36-37.

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft denies the allegations in this paragraph.

        101.   As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the frame” refers to one of the frames of the flow received by the flow

identifier.
                                                 -34-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 35 of 74



       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       102.    At least claim 18 of the ’733 patent recites the phrase “…the host that created the

frame.”

       Answer: Microsoft admits that claim 18 of the ’733 patent recites “…the host that created

       the frame.” Except as expressly admitted, Microsoft denies the remaining allegations of this

       paragraph.

       103.    When read in light of the ’733 patent specification including at least Fig. 7, Cols.

3:64-66, and 10:12-23 and the plain language of claims 1, 9, and 18, this phrase above informs a

POSITA about the scope of the invention in claim 18 with reasonable certainty. Specifically, these

disclosures generally describe that the host is the entity that creates a frame i.e., a source host. See

Mir Dec., Ex. 14 at ¶¶38-39.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       104.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the host that created the frame” refers to a source host.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

                                United States Patent No. 8,971,335

       105.    On March 3, 2015, the USPTO duly and legally issued United States Patent No.

8,971,335 (“the ’335 patent”) entitled “System and Method for Creating a Transitive Optimized Flow

Path” to inventors Amir Harel, Alon Lelcuk, Ronit Nossenson, and Avinoam Zakai.

       Answer: Microsoft admits the ’335 patent states on its face that it issued on March 3, 2015.

       Microsoft admits that Amir Harel, Alon Lelcuk, Ronit Nossenson, and Avinoam Zakai are
                                             -35-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 36 of 74



       listed as inventors on the face of the ʼ335 patent. Except as expressly admitted, Microsoft

       denies the remaining allegations of this paragraph.

       106.    The ’335 patent is presumed valid under 35 U.S.C. § 282.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       107.    Exafer owns all rights, title and interest in the ’335 patent.

       Answer: Microsoft admits that Exafer is listed as an assignee on the face of the ʼ335 patent.

Microsoft lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies the same.

       108.    Exafer has not granted a license to Microsoft relating to the ’335 patent.

       Answer: Admitted.

       109.    The abstract of the ’335 patent describes how “[t]raffic paths based on common

devices available in a network are optimized, controlled, manipulated and created. The new paths

used to optimize are not limited to the original OSI layer and/or original networks. Thus, various

kinds of users/computers/devices, working in the same or in different abstraction layer networks, are

combined into one collective virtual network providing the ability to compute and utilize the best

(optimal) traffic path for each flow at each given time. The traffic path can be constructed especially

for each flow. All or most devices and layer networks are combined in a collective virtual network

when computing and constructing an optimized path for a flow. Thus, there is no need to add

additional headers to a flow thereby eliminating the addition of overhead to the flow. See D.I. 1, Ex.

2. ’335 patent, Abstract.

       Answer: Microsoft admits that the abstract of the ʼ335 patent speaks for itself. Except as

       expressly admitted, Microsoft denies the remaining allegations in this paragraph.


                                                  -36-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 37 of 74



        110.    The ’335 patent disclosure provided, inter alia, solutions for problems with, and

improvements upon, existing computer networks and how such networks operate. For example, the

’335 patent provides:

         In common communication networks it is possible to change a path of a flow to a
         different network and/or to a different OSI layer. In such communication networks,
         the flow is encapsulated and additional headers are added to it thereby increasing
         the overhead of the data packets of the flow.…

         This operation results in increasing the overhead of the data packets of the flow.
         Communication networks that add additional headers are fast but not sophisticated
         networks. Flows can accumulate many headers across the path that it needs to be
         transferred through.…

         Adding more headers (encapsulation of the data traffic) increases the bandwidth
         consumption of the flow. Furthermore existing communication networks that
         calculate an optimized path and modify the flow accordingly can require edge
         devices at the edges of the flow path. The edge devices are needed for encapsulating
         and\or de-encapsulation and adding additional headers with forwarding
         information in order to divert the flow to a new path according to the optimization
         plane.…

         Common communication networks may also require a link management system
         and or method because they create a new network on top of existing networks,
         creating more complexity and so on.

See D.I. 1, Ex. 2, ’335 patent, Specification at col. 3, ll. 22-54.

        Answer: Microsoft admits that the specification of the ʼ335 patent speaks for itself. Except

        as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        111.    The ’335 patent then also provides:

         Therefore there is a need for an elegant, sophisticated, and uncomplicated method
         and system that will enable creating an optimized path for a flow with minimal or
         no overhead.

See D.I. 1, Ex. 2, ’335 patent, Specification at col. 3, ll. 54-57.

        Answer: Microsoft admits that the specification of the ʼ335 patent speaks for itself. Except

as expressly admitted, Microsoft denies the remaining allegations in this paragraph.


                                                   -37-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 38 of 74



       112.    The ’335 patent solves various technological problems inherent in computer networks

and enables computer networks to, among other things, (1) function more efficiently, (2) be more

agile in meeting customers’ cloud computing needs, and (3) maximize the use of server and network

hardware.

       Answer: Microsoft admits that the specification of the ʼ335 patent speaks for itself. Except

       as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

       113.    At least claim 1 of the ’335 patent recites the phrases “identifying a new flow

establishment to be carried over a new path” and “the new flow.”

       Answer: Microsoft admits that claim 1 of the ’335 patent recites “identifying a new flow

       establishment to be carried over a new path” and “the new flow.” Except as expressly

       admitted, Microsoft denies the remaining allegations of this paragraph.

       114.    When read in light of the ’335 patent specification including at least Cols. 9:55-60

and 10:10-13, and the plain language of claim 1, this phrase above informs a POSITA about the

scope of the invention in claim 1 with reasonable certainty. Specifically, these disclosures generally

describe how a new flow is established. See Mir Dec., Ex. 14 at ¶¶40-41.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       115.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that (1) “identifying a new flow establishment to be carried over a new path ”

refers to identifying the establishing of a new flow to be carried over a first path and (2) “the new

flow” has its plain and ordinary meaning.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.


                                                -38-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 39 of 74



       116.    At least claims 1 and 15 of the ’335 patent recite the phrase “the traffic over [the] two

or more CPNs.”

       Answer: Microsoft admits that claims 1 and 15 of the ’335 patent recite the phrase “the traffic

       over [t]he two or more CPNs.” Except as expressly admitted, Microsoft denies the remaining

       allegations of this paragraph.

       117.    When read in light of the ’335 patent specification including at least Cols. 1:15-19,

4:40-42, and 5:22 - 6:42, and the plain language of the claims, this phrase above informs a POSITA

about the scope of the invention in claims 1 and 15 with reasonable certainty. Specifically, these

disclosures generally describe “the traffic” as network traffic to and/or from the CPNs. See Mir Dec.,

Ex. 14 at ¶¶42-43.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       118.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the traffic over [the] two or more CPNs” refers to digital data transmitted

over two or more CPNs.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       119.    At least claims 15 and 21 of the ’335 patent recite the phrase “trivial path.”

       Answer: Microsoft admits that claims 15 and 21 of the ’335 patent recite the phrase “trivial

       path.” Except as expressly admitted, Microsoft denies the remaining allegations of this

       paragraph.

       120.    When read in light of the ’335 patent specification including at least Cols. 6:36-38,

7:17-21, 12:47-53, 15:19-23 and 17:20-22, and the plain language of claims 1, 2, 15, 18 and 21, this

phrase above informs a POSITA about the scope of the invention in claims 15 and 21 with reasonable
                                                 -39-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 40 of 74



certainty. Specifically, these disclosures generally describe a trivial path and how the original headers

of frames are re-written to change the path through which the frames travel. See Mir Dec., Ex. 14 at

¶¶44-45.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       121.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “trivial path” refers to the path that a frame takes based on the frame’s

original header.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       122.    At least claim 26 of the ’335 patent recites the phrase “identify an optimal path in the

CVN instead of a known path.”

       Answer: Microsoft admits that claim 26 of the ’335 patent recites “identify an optimal path

       in the CVN instead of a known path.” Except as expressly admitted, Microsoft denies the

       remaining allegations of this paragraph.

       123.    When read in light of the ’335 patent specification including at least Fig. 10, Col.

4:55-5:4, and the plain language of the claim, this phrase above informs a POSITA about the scope

of the invention in claim 26 with reasonable certainty. Specifically, these disclosures generally

describe known and optimal paths, which are well understood concepts in networking. See Mir Dec.,

Ex. 14 at ¶¶46-47.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.




                                                  -40-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 41 of 74



       124.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “identify an optimal path in the CVN instead of a known path” has its plain

and ordinary meaning.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       125.    At least claim 15 of the ’335 patent recites the phrase “wherein the flow- path

optimizer-and-creator is configured to . . . define two or more coupled promiscuity networks (CPN)

from the plurality of CVNs according to the one or more TDSPRCs.”

       Answer: Microsoft admits that claim 15 of the ’335 patent recites “wherein the flow- path

       optimizer-and-creator is configured to . . . define two or more coupled promiscuity networks

       (CPN) from the plurality of CVNs according to the one or more TDSPRCs.” Except as

       expressly admitted, Microsoft denies the remaining allegations of this paragraph.

       126.    When read in light of the ’335 patent specification including at least Figs. 6, 7, 9, 10,

12, and 13, Cols. 10:47-51 and 12:33-62, and the plain language of the claim, this phrase above

informs a POSITA about the scope of the invention in claim 15 with reasonable certainty.

Specifically, these disclosures generally describe that the flow- path-optimizer-and-creator as the

entity responsible for defining the two or more coupled promiscuity networks (CPNs). CPNs are

networks connected through one or more common TDSPRC(s). See Mir Dec., Ex. 14 at ¶¶48-49.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

extent a response is required, Microsoft denies the allegations in this paragraph.

       127.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that “the flow-path optimizer-and-creator is configured to . . . define two or

more coupled promiscuity networks (CPN) from the plurality of CVNs according to the one or more

TDSPRCs” refers to the flow-path optimizer-and-creator being configured to define two or more
                                                 -41-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 42 of 74



coupled promiscuity networks (CPN) from the plurality of CVNs where the two or more CPNs are

connected through the one or more TDSPRC(s).

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       128.     At least claim 21 of the ’335 patent recites the phrase “wherein the CPN manager is

configured to collect topology information related to three or more different Open System

Interconnection (OSI) model layers from a plurality of network devices working in different OSI

layers, store the collected topology information in the database of topology information, and

dynamically maintain the database of topology information on collective virtual networks (CVNs),

wherein a CVN connects network devices working in networks that belong to different layer OSI

layers, and one or more Transmitting Device Set with Promiscuous and Re-writing Capabilities

(TDSPRC), perform network registration processes, and update the database of topology

information.”

       Answer: Microsoft admits that claim 21 of the ’335 patent recites “wherein the CPN manager

       is configured to collect topology information related to three or more different Open System

       Interconnection (OSI) model layers from a plurality of network devices working in different

       OSI layers, store the collected topology information in the database of topology information,

       and dynamically maintain the database of topology information on collective virtual networks

       (CVNs), wherein a CVN connects network devices working in networks that belong to

       different layer OSI layers, and one or more Transmitting Device Set with Promiscuous and

       Re-writing Capabilities (TDSPRC), perform network registration processes, and update the

       database of topology information.” Except as expressly admitted, Microsoft denies the

       remaining allegations of this paragraph.


                                                  -42-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 43 of 74



       129.    When read in light of the ’335 patent specification including at least Figs. 5 and 7,

Cols. 9:49 - 10:22, 12:42 - 13:62, and the plain language of the claim, this phrase above informs a

POSITA about the scope of the invention in claim 21 with reasonable certainty. Specifically, these

disclosures generally describe the functions of the CPN manager. See Mir Dec., Ex. 14 at ¶¶50-51.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       130.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that this phrase refers to configuring the CPN manager to: (1a) collect topology

information related to three or more different Open System Interconnection (OSI) model layers from

a plurality of network devices working in different OSI layers, (1b) store the collected topology

information in the database of topology information, and (1c) dynamically maintain the database of

topology information on collective virtual networks (CVNs), wherein a CVN connects network

devices working in networks that belong to different layer OSI layers, and one or more Transmitting

Device Set with Promiscuous and Re-writing Capabilities (TDSPRC); (2) perform network

registration processes, and (3) update the database of topology information.”

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       131.    At least claim 21 of the ’335 patent recites the phrase “wherein the one or more

session managers plans, based at least in part on information from the CVN database, a session

optimization path, instead of a trivial path, over two or more coupled promiscuity networks (CPN),

based on the database of topology information and accordingly creates a session virtualization

process by controlling a selected TDSPRC to rewrite at least one header of an original frame of a

flow, generates a session’s flows forwarding rules and transfers the session's flows forwarding rules

to the selected TDSPRC.”
                                                -43-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 44 of 74



       Answer: Microsoft admits that claim 21 of the ’335 patent recites “wherein the one or more

       session managers plans, based at least in part on information from the CVN database, a

       session optimization path, instead of a trivial path, over two or more coupled promiscuity

       networks (CPN), based on the database of topology information and accordingly creates a

       session virtualization process by controlling a selected TDSPRC to rewrite at least one header

       of an original frame of a flow, generates a session’s flows forwarding rules and transfers the

       session's flows forwarding rules to the selected TDSPRC.” Except as expressly admitted,

       Microsoft denies the remaining allegations of this paragraph.

       132.    When read in light of the ’335 patent specification including at least Fig. 6, Col.

10:47-12:32, and the plain language of the claim, this phrase above informs a POSITA about the

scope of the invention in claim 21 with reasonable certainty. Specifically, these disclosures generally

describe the functions of the session manager. See Mir Dec., Ex. 14 at ¶¶52-53.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       133.    As such, based on at least these disclosures, a POSITA would be informed with

reasonable certainty, that this phrase refers to the session manager(s): (1a) planning, based at least in

part on information from the CVN database, a session optimization path, instead of a trivial path,

over two or more coupled promiscuity networks (CPN), based on the database of topology

information, and (1b) accordingly creating a session virtualization process by controlling a selected

TDSPRC to rewrite at least one header of an original frame of a flow; (2) generating a session's flows

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.




                                                  -44-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 45 of 74



                                    Microsoft’s Azure Platform

       134.    On information and belief, Microsoft is the developer, owner, and operator of the

Azure Platform, which is available in 140 countries and 54 regions worldwide.

       Answer: Microsoft admits that that the “Azure Platform” is a product offered by Microsoft.

       Microsoft admits that its website currently states that the “Azure Platform” is available in 56

       regions worldwide and is available in 140 countries. Except as expressly admitted, Microsoft

       denies the remaining allegations in this paragraph.

       135.    On information and belief, in order to accommodate the scale of the Azure Platform,

Microsoft has built datacenters throughout the United States and in this judicial district, which enable

Microsoft to offer the accused Azure Platform to its customers.

       Answer: Microsoft admits that that the “Azure Platform” is a product offered by Microsoft.

       Microsoft admits that its website currently states that the “Azure Platform” is available in 56

       regions worldwide and is available in 140 countries. Except as expressly admitted, Microsoft

       denies the remaining allegations in this paragraph.

                                      CLAIMS FOR RELIEF

                  Count I – Infringement of United States Patent No. 8,325,733

       136.    Exafer repeats, realleges, and incorporates by reference, as if fully set forth here, the

allegations of the preceding paragraphs, as set forth above.

       Answer: Microsoft repeats and realleges its responses to the foregoing paragraphs as if fully

       set forth herein.

       137.    Microsoft makes, uses, offers to sell access to, and sells access to the accused Azure

Platform. The Azure Platform infringes, literally and/or under the doctrine of equivalents, at least

claim 26 of the ’733 patent.


                                                 -45-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 46 of 74



       Answer: Microsoft admits that the “Azure Platform” is a product that is offered by Microsoft.

       Microsoft denies that the Azure Platform infringes, literally or under the doctrine of

       equivalents, any claims of the ʼ733 patent, including claim 26. Microsoft denies the

       remaining allegations in this paragraph.

       138.    Claim 26 of the ’733 patent provides as follows:

       26. A method for forwarding frames of a flow via a layer 2 forwarder and manipulator

       (L2FM), the method comprising:

               a. identifying, at the L2FM, one or more first frames of a new flow;

               b. obtaining forward control information for frames of the new flow, wherein the

               forward control information includes re-writing of at least one field in an original

               header of the frames of the new flow, wherein obtaining forward control information

               is done out of band;

               c. changing the at least one field in an original header of the frames of the new flow

               according to the obtained forward control information; and

               d. forwarding the frames of the new flow according to the forward control

               information;

               wherein at least portion of the control information is obtained from a remote-

               admission-and-information controller (RAIC).

See D.I. 1, Ex. 1, ’733 patent, Claim 26.

       Answer: Admitted.

       139.    On information and belief, the Azure Platform comprises a layer 2 forwarder and

manipulator (L2FM) that employs a method for forwarding frames of a flow.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.
                                                  -46-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 47 of 74



        140.    On information and belief, the L2FMs of the Azure Platform, include without

limitation, Azure Smart Network Interface Cards (“Azure SmartNICs”) which are integrated within

the Azure Platform’s servers:




See “Accelerated SDN in Azure” Presentation, Open Networking Summit 2017 Conference, Slide

14. (D.I. 1, Ex. 8).

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft admits that Exhibit 8 to Exafer’s Original Complaint

        provides a description of Azure SmartNIC, and the document speaks for itself.

        Implementation of the Azure Platform may differ from the representations in Exhibit 8.

        Except as expressly admitted, Microsoft denies the remaining allegations in this paragraph.

        141.    On information and belief, the Azure Platform forwards frames of flows using at least

the Azure SmartNICs:




                                                -47-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 48 of 74




 See Firestone, Daniel, et al. "Azure accelerated networking: SmartNICs in the public cloud." 15th

 {USENIX} Symposium on Networked Systems Design and Implementation ({NSDI} 18). 2018 at

 p. 1 (D.I. 1, Ex. 9). See also Firestone, Daniel. "{VFP}: A Virtual Switch Platform for Host {SDN}

 in the Public Cloud." 14th {USENIX} Symposium on Networked Systems Design and

 Implementation ({NSDI} 17). 2017 (D.I. 1, Ex. 10).

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 10 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 10. Except as expressly admitted, Microsoft denies the remaining allegations in

       this paragraph.

       142.    On information and belief, components of the Azure Platform including, but not

limited to, the Virtual Filtering Platform (“VFP”) Packet Processor software component and the

SmartNIC, identify one or more first frames of a new flow when a new network traffic flow arrives

at or is generated by the Azure Platform:




                                                -48-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 49 of 74




See D.I. 1, Ex. 10 at Section 6.1.1.




See also “Accelerating Host Networking in the Cloud” Presentation, Slide 59. (D.I. 1, Ex. 11).

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibits 10 and 11 to Exafer’s Original

       Complaint speak for themselves. Implementation of the Azure Platform may differ from the

       representations in Exhibits 10 and 11. Except as expressly admitted, Microsoft denies the

       remaining allegations in this paragraph.

                                                  -49-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 50 of 74



        143.    On information and belief, components of the Azure Platform including, but not

limited to servers and Azure SmartNICs, obtain forward control information for frames of new flows

from components of the Azure Platform including, but not limited to controllers.

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft denies the allegations in this paragraph.

        144.    On information and belief, components of the Azure Platform including, but not

limited to, servers, Azure SmartNICs, and virtual switch software, obtain forward control

information for frames of new flows from components of the Azure Platform including, but not

limited to controllers:




See D.I. 1, Ex. 8 at Slide 7.




                                                 -50-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 51 of 74




 See “Azure Accelerated Networking: SmartNICs in the Public Cloud,” NSDI '18 Conference, Slide

 No. 23. (D.I. 1, Ex. 12).

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibits 8 and 12 to Exafer’s Original

       Complaint speak for themselves. Implementation of the Azure Platform may differ from the

       representations in Exhibits 8 and 12. Except as expressly admitted, Microsoft denies the

       remaining allegations in this paragraph.

       145.    On information and belief, “VFP’s core programming model is based on a hierarchy

of VFP objects that controllers can create and program to specify their SDN policy.” See D.I. 1, Ex.

10 at Section 5.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 10 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 10. Except as expressly admitted, Microsoft denies the remaining allegations in

       this paragraph.



                                                  -51-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 52 of 74



       146.    On information and belief, the forward control information obtained by components

of the Azure Platform including, but not limited to, servers, the virtual switch software, and the Azure

SmartNICs, includes instructions for re-writing at least one field in an original header of the frames

of the new flow:




See “Virtual Filtering Platform: A retrospective on 8 years of shipping Host SDN in the Public

Cloud,” NSDI '17 Conference, Slide 32 (D.I. 1, Ex. 13).




See D.I. 1, Ex. 9, Section 2.4.




                                                 -52-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 53 of 74



       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibits 9 and 13 to Exafer’s Original

       Complaint speak for themselves. Implementation of the Azure Platform may differ from the

       representations in Exhibits 9 and 13. Except as expressly admitted, Microsoft denies the

       remaining allegations in this paragraph.

       147.    On information and belief, the forward control information obtained by the

components of the Azure Platform including, but not limited to servers, virtual switch software, and

the Azure SmartNICs, is obtained out of band:




See D.I. 1, Ex. 13, Slide 20.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 13 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 13. Except as expressly admitted, Microsoft denies the remaining allegations in

       this paragraph.

       148.    On information and belief, components of the Azure Platform including, but not

limited to servers, virtual switch software, and the Azure SmartNICs, change at least one field in an

original header of the frames of the new flow according to the obtained forward control information:
                                                -53-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 54 of 74




See D.I. 1, Ex. 13, Slide 33.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 13 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 13. Except as expressly admitted, Microsoft denies the remaining allegations in

       this paragraph.

       149.    On information and belief, components of the Azure Platform including, but not

limited to servers, virtual switch software, and the Azure SmartNICs, forward the frames of the new

flow according to forward control information.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       150.    On information and belief, components of the Azure Platform including, but not

limited to servers, virtual switch software, and Azure SmartNICs, obtain at least a portion of the




                                                 -54-
            Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 55 of 74



control information from remote-admission-and-information controllers, referred to by Microsoft as

“controllers.”

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       151.      On information and belief, Microsoft has been on notice of the ’733 patent at least as

early as the filing and service of the Complaint in this action.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       152.      On information and belief, Microsoft’s domestic Azure Platform customers, including

but not limited to the 173 Microsoft’s Azure Platform customers who are listed on their website,

directly infringe every element of, at least claim 26 of the ’733 patent through their use of the Azure

Platform.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       153.      On information and belief, at least since its post-filing knowledge of the ’733 Patent,

Microsoft knowingly encourages, and continues to encourage, customers to directly infringe one or

more claims of the ’733 patent, including by Microsoft’s actions that include, without limitation,

instructing and encouraging customers to use the Azure Platform through user guides/manuals,

advertisements, promotional materials, and instructions.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       154.      On information and belief, at least since its post-filing knowledge of the ’733 patent,

Microsoft knows that the acts Microsoft induced customers to take constitute patent infringement

and Microsoft’s encouraging acts result in direct infringement by customers.
                                                  -55-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 56 of 74



        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). No further response to this allegation is required.

        155.    On information and belief, Microsoft instructs and continues to instruct customers to

use the Azure Platform including, without limitation, through Microsoft’s websites, which provide

support for using the Azure Platform.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). No further response to this allegation is required.

        156.    On information and belief, at least the 173 customers listed on Microsoft’s website

directly infringe, literally and/or under the doctrine of equivalents, at least claim 26 of the ’733 patent

through their use of the Azure Platform.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). No further response to this allegation is required.

        157.    On information and belief, Microsoft is in violation of 35 U.S.C. § 271(b) and has

been, at least since its post-filing knowledge of the ’733 patent, indirectly infringing and continues

to indirectly infringe at least claim 26 of the ’733 patent by knowingly and specifically intending to

induce infringement by others (including, without limitation, Microsoft’s customers) and possessing

specific intent to encourage infringement by Microsoft’s customers.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). No further response to this allegation is required.

        158.    Exafer has been damaged by the direct and/or indirect infringement of Microsoft and

is suffering and will continue to suffer irreparable harm and damages as a result of this infringement.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). Denied.


                                                   -56-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 57 of 74



                 Count II – Infringement of United States Patent No. 8,971,335

       159.    Exafer repeats, realleges, and incorporates by reference, as if fully set forth here, the

allegations of the preceding paragraphs, as set forth above.

       Answer: Microsoft repeats and realleges its responses to the foregoing paragraphs as if fully

       set forth herein.

       160.    The Azure Platform infringes, literally and/or under the doctrine of equivalents, at

least claim 26 of the ’335 patent.

       Answer: Denied.

       161.    Claim 26 of the ’335 patent provides as follows:

               26. A method to optimize information delivery between a first node on a first network
               and a second node on the same or different network, the delivery being made through
               a networked system in which one or more paths between the first node and the second
               node are known and, through a Transmitting Device Set with Promiscuous and Re-
               writing Capabilities (TDSPRC) that receives and retransmits all frames of the first
               network and the same or different network, and the method comprising:

                        collecting topology information related to three or more different Open
                       System Interconnection (OSI) model layers from a plurality of network
                       devices working in networks that belong to different OSI layers;

                           identifying alternate paths, based at least in part on the collected
                           topology information related to three or more different OSI layers,
                           between the first node and the second node;

                           creating a collective virtual network (CVN) including the known paths
                           and the alternate paths, for a particular flow, identify an optimal path
                           in the CVN instead of a known path between the first node and the
                           second node; and

                           modifying the data frames of the particular flow to be compatible
                           with a network technology employed by the identified optimal
                           path, wherein the modification is implemented by the TDSPRC
                           and the TDSPRC is not a member in at least one of the networks.

See D.I. 1, Ex. 2, ’335 patent, claim 26.

       Answer: Admitted.

                                                   -57-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 58 of 74



        162.    On information and belief, the accused Azure Platform practices a method to optimize

information delivery between a first node on a first network and a second node on the same or

different network:




See e.g. D.I. 1, Ex. 13 at slide 11.

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft admits that Exhibit 13 to Exafer’s Original Complaint

        speaks for itself. Implementation of the Azure Platform may differ from the representations

        in Exhibit 13. Except as expressly admitted, Microsoft denies the remaining allegations in

        this paragraph.

        163.    On information and belief, the information delivery optimization of the Azure

Platform is exemplified by, but is not limited to, the improvements claimed in the following

conference presentation slide:




                                                 -58-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 59 of 74




See e.g. D.I. 1, Ex. 8 at slide 16.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft admits that Exhibit 8 to Exafer’s Original Complaint

         speaks for itself. Implementation of the Azure Platform may differ from the representations

         in Exhibit 8. Except as expressly admitted, Microsoft denies the remaining allegations in this

         paragraph.

         164.   On information and belief, the accused Azure Platform delivers information through

a networked system in which one or more paths between the first node and the second node are

known.

         Answer: This paragraph contains legal conclusions to which no response is required. To the

         extent a response is required, Microsoft denies the allegations in this paragraph.

         165.   On information and belief, the Azure Platform includes one or more transmitting

device sets with promiscuous and re-writing capabilities, (“TDSPRCs”). More specifically, on
                                                  -59-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 60 of 74



information and belief, the Azure Platform includes, without limitation, servers, as well as server-

based hardware and software components including but not limited to the Azure SmartNICs, the

virtual switch, and the VFP, which collectively or alone can form a device set that is capable of

performing both promiscuous network data monitoring and re-writing of network transmission

header information:




See D.I. 1, Ex. 13 at Slide 37.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 13 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 13. Except as expressly admitted, Microsoft denies the remaining allegations in

       this paragraph.

       166.    On information and belief, the Azure Platform receives and retransmits all frames of

a network and the same or different network through a TDSPRC.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.



                                                -60-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 61 of 74



       167.    On information and belief, components of the Azure Platform, including but not

limited to, the Azure controllers or the VFP, individually or collectively are configured to collect

topology information related to three or more different OSI layers from a plurality of network devices

working in different OSI layers as evidenced by the disclosures below:




See D.I. 1, Ex. 9 at Section 2.4.




See also D.I. 1, Ex. 10 at Section 6.1.1.




                                                -61-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 62 of 74




See also D.I. 1, Ex. 10 at Table 3, presented on p. 322.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibits 9 and 10 to Exafer’s Original

       Complaint speak for themselves. Implementation of the Azure Platform may differ from the

       representations in Exhibits 9 and 10. Except as expressly admitted, Microsoft denies the

       remaining allegations in this paragraph.

       168.    On information and belief, one or more components of the Azure Platform including

without limitation, controllers identify alternate paths, based at least in part on the collected topology

information related to three or more different OSI layers, between the first node and the second node.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       169.    On information and belief, components of the Azure Platform including but not

limited to, controllers, networking equipment, and server equipment, create a collective virtual

network (CVN) including the known paths and the alternate paths, for a particular flow, and identify

an optimal path in the CVN instead of a known path between the first node and the second node.

                                                  -62-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 63 of 74



        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft denies the allegations in this paragraph.

        170.    On information and belief, the Azure Platform comprises a plurality of collective

virtual networks, (“CVNs”). On information and belief, a non-limiting example of collective virtual

networks within the Azure Platform is demonstrated by green and blue Generic Routing

Encapsulation (GRE) networks depicted in the following conference slide:




See e.g. D.I. 1, Ex. 13 at slide 11.

        Answer: This paragraph contains legal conclusions to which no response is required. To the

        extent a response is required, Microsoft admits that Exhibit 13 to Exafer’s Original Complaint

        speaks for itself. Implementation of the Azure Platform may differ from the representations

        in Exhibit 13. Except as expressly admitted, Microsoft denies the remaining allegations in

        this paragraph.

        171.    On information and belief, components of the Azure Platform which individually or

collectively function as a TDSPRC modify data frames of a flow to be compatible with a network

technology employed by the identified optimal path, as disclosed below:


                                                 -63-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 64 of 74




See D.I. 1, Ex. 9 at Section 5.3.2.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft admits that Exhibit 9 to Exafer’s Original Complaint

       speaks for itself. Implementation of the Azure Platform may differ from the representations

       in Exhibit 9. Except as expressly admitted, Microsoft denies the remaining allegations in this

       paragraph.

       172.    On information and belief, components of the Azure Platform, which individually or

collectively function as a TDSPRC are not a member or members in at least one of the networks to

which either the first node or the second node belong.

       Answer: This paragraph contains legal conclusions to which no response is required. To the

       extent a response is required, Microsoft denies the allegations in this paragraph.

       173.    On information and belief, Microsoft has been on notice of the ’335 patent at least as

early as the filing and service of the Complaint in this action.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       174.    On information and belief, at least since its post-filing knowledge of the ʼ335 Patent,

Microsoft knowingly encourages, and continues to encourage, customers to directly infringe one or
                                                  -64-
            Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 65 of 74



more claims of the ’335 patent, including by Microsoft’s actions that include, without limitation,

instructing and encouraging customers to use the Azure Platform through user guides/manuals,

advertisements, promotional materials, and instructions.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       175.     On information and belief, at least since its post-filing knowledge of the ’335 patent,

Microsoft knows that the acts Microsoft induced customers to take constitute patent infringement

and Microsoft’s encouraging acts result in direct infringement by its customers.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       176.     On information and belief, Microsoft instructs and continues to instruct customers to

use the Azure Platform including, without limitation, through Microsoft’s websites, which provide

support for using the Azure Platform.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       177.     On information and belief, Microsoft’s domestic Azure Platform customers, including

but not limited to the 173 Microsoft’s Azure Platform customers who are listed on their website,

directly infringe every element of, at least, claim 26 of the ’335 patent through their use of the Azure

Platform.

       Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

       (D.I. 25). No further response to this allegation is required.

       178.     On information and belief, Microsoft is in violation of 35 U.S.C. § 271(b) and has

been, at least since its post-filing knowledge of the ‘335 patent, indirectly infringing and continues

to indirectly infringe at least claim 26 of the ‘335 patent by knowingly and specifically intending to
                                                 -65-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 66 of 74



induce infringement by others (including, without limitation, Microsoft’s customers) and possessing

specific intent to encourage infringement by Microsoft’s customers.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). No further response to this allegation is required.

        179.    Exafer has been damaged by the direct and/or indirect infringement of Microsoft and

is suffering and will continue to suffer irreparable harm and damages as a result of this infringement.

        Answer: Exafer’s claims for indirect infringement have been dismissed without prejudice.

        (D.I. 25). Denied.

                                        JURY DEMANDED

        180.    Pursuant to Federal Rule of Civil Procedure 38(b), Exafer hereby requests a trial by

jury on all issues so triable.

        Answer: Exafer’s jury demand contains no statements that require an admission or denial.

                                      PRAYER FOR RELIEF

        Microsoft denies all allegations that Exafer is entitled to any of the relief requested against

Microsoft in its Prayer for Relief, or any other relief. Microsoft denies any remaining allegations in

the Prayer for Relief.

                             AFFIRMATIVE AND OTHER DEFENSES

        Microsoft asserts the following affirmative defenses, without assuming the burden of proof

when such burden would otherwise be on Exafer. In addition to the affirmative defenses described

below, Microsoft specifically reserves all rights to assert additional affirmative defenses as additional

information becomes available.

                                          FIRST DEFENSE

        Microsoft does not infringe and has not infringed, either literally or under the doctrine of

equivalents, alone or jointly, any valid and enforceable claim of the patents-in-suit.
                                                  -66-
          Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 67 of 74



                                         SECOND DEFENSE

        One or more claims of the patents-in-suit are invalid for failure to satisfy one or more

conditions for patentability set forth in 35 U.S.C. § 101 et seq., including but not limited to §§ 101,

102, 103, and 112, the applicable provisions of title 37 of the Code of Federal Regulations, and

judicially created bases for invalidation, such as double patenting. One or more claims of the patents-

in-suit are invalid under 35 U.S.C. §§ 102 and 103 because one or more prior-art references,

including those references listed on the face of the patents-in-suit, that either alone or in combination

disclose one or more claims of the patents-in-suit or the alleged inventions claimed therein are

obvious to one having ordinary skill in the art in view of the prior art, including, but not limited to,

the prior art listed on the face of the patents-in-suit. Additional prior art that invalidates the asserted

claims will be set forth in Microsoft’s invalidity contentions, amendments, and proposed

amendments thereto.

                                          THIRD DEFENSE

        One or more claims of the patents-in-suit are unpatentable for failure to comply with the

requirements of 35 U.S.C. § 101.

                                         FOURTH DEFENSE

        To the extent Exafer alleged infringement by the doctrine of equivalents, Exafer’s claims for

relief are barred in whole or in part by prosecution history estoppel, claim vitiation, or recapture.

Exafer is estopped, based on statements, representations, and admissions made during the

prosecution before the USPTO of the patent applications resulting in the patents-in-suit, as well as

patent applications and proceedings related to the patents-in-suit, from asserting that Microsoft has

infringed one or more claims of the patents-in-suit.




                                                   -67-
            Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 68 of 74



                                         FIFTH DEFENSE

       Exafer’s claim for damages is barred or limited by the equitable doctrines of estoppel, waiver,

or other equitable doctrines.

                                         SIXTH DEFENSE

       Exafer’s claim for damages is limited by or barred in whole or in part by 35 U.S.C. §§ 286

and 287. Exafer is precluded from recovering costs under 35 U.S.C. § 288.

                                       SEVENTH DEFENSE

       Exafer fails to state a claim upon which relief may be granted.

                                        EIGHTH DEFENSE

       Exafer is not entitled to any injunctive relief because, among other reasons, any alleged injury

is not immediate or irreparable and Exafer has an adequate remedy at law for any alleged injury.

                                         NINTH DEFENSE

       Exafer fails to show it has proper standing to seek equitable or other remedies.

                                OTHER DEFENSES RESERVED

       Microsoft specifically reserves the right to assert additional affirmative defenses and other

defense permitted under the Federal Rules of Civil Procedure, the patent laws of the United States,

or at law or in equity as they may now exist, be discovered, or otherwise become available based on

discovery and further investigation in this case.

                                        COUNTERCLAIMS

       Microsoft counterclaims against Exafer as follows:

                                             PARTIES:

       1.       Microsoft is a corporation organized under the laws of the State of Washington and

having a principal place of business at One Microsoft Way, Redmond, Washington 98052.


                                                    -68-
               Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 69 of 74



          2.       According to the allegations in Exafer’s Amended Complaint, Exafer Ltd. is a

privately held Israeli limited company with its principal place of business at 131 Ramot Meir, Israel.

                                     JURISDICTION AND VENUE

          3.       These counterclaims arise under title 35 of the United States Code. The Court

therefore has subject matter jurisdiction over these counterclaims pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

          4.       Exafer is subject to personal jurisdiction in this District because it has availed itself

of this Court by filing this action in this District.

          5.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 insofar as venue is

determined to be proper with respect to Exafer’s allegations of infringement against Microsoft.

  FIRST COUNTERCLAIM – DECLARATORY JUDGMENT OF INVALIDITY OF U.S.
                         PATENT NO. 8,325,733

          6.       Microsoft realleges and reincorporates by reference Paragraphs 1–180 of the Answer

and its Affirmative Defenses and Paragraphs 1–5 of the Counterclaims as though set forth fully

herein.

          7.       Microsoft counterclaims against Exafer pursuant to the patent laws of the United

States, title 35 of the United States Code, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          8.       Exafer has filed an action for patent infringement alleging that Microsoft has infringed

one or more claims of U.S. Patent No. 8,325, 733 (“the ʼ733 patent”).

          9.       An actual controversy exists between Exafer and Microsoft by virtue of the

allegations of Exafer’s Complaint and Microsoft’s Answer and Affirmative Defenses as to the

invalidity of the ʼ733 patent.

          10.      The ʼ733 patent is invalid, as set forth above in Microsoft’s Affirmative Defenses.

                                                     -69-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 70 of 74



          11.   Pursuant to the Declaratory Judgments Act, Microsoft is entitled to a judicial

declaration from the Court that that one or more claims of the ʼ733 patent are invalid.

SECOND COUNTERCLAIM – DECLARATORY JUDGMENT OF NONINFRINGEMENT
                   OF U.S. PATENT NO. 8,325,733

          12.   Microsoft realleges and reincorporates by reference Paragraphs 1–180 of the Answer

and its Affirmative Defenses and Paragraphs 1–11 of the Counterclaims as though set forth fully

herein.

          13.   Microsoft counterclaims against Exafer pursuant to the patent laws of the United

States, title 35 of the United States Code, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          14.   Exafer has filed an action for patent infringement alleging that Microsoft has infringed

one or more claims of the ʼ733 patent.

          15.   An actual controversy exists between Exafer and Microsoft by virtue of the

allegations of Exafer’s Complaint and Microsoft’s Answer and Affirmative Defenses as to the

noninfringement of the ʼ733 patent.

          16.   The ʼ733 patent is not infringed, as set forth above in Microsoft’s Affirmative

Defenses.

          17.   Pursuant to the Declaratory Judgments Act, Microsoft is entitled to a judicial

declaration from the Court that Microsoft does not and has not infringed any valid and enforceable

claim of the ʼ733 patent.

 THIRD COUNTERCLAIM – DECLARATORY JUDGMENT OF INVALIDITY OF U.S.
                        PATENT NO. 8,971,335

          18.   Microsoft realleges and reincorporates by reference Paragraphs 1–180 of the Answer

its Affirmative Defenses and Paragraphs 1–17 of the Counterclaims as though set forth fully herein.


                                                  -70-
           Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 71 of 74



          19.   Microsoft counterclaims against Exafer pursuant to the patent laws of the United

States, title 35 of the United States Code, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          20.   Exafer has filed an action for patent infringement alleging that Microsoft has infringed

one or more claims of U.S. Patent No. 8,971,335 (“the ʼ335 patent”).

          21.   An actual controversy exists between Exafer and Microsoft by virtue of the

allegations of Exafer’s Complaint and Microsoft’s Answer as to the invalidity of the ʼ335 patent.

          22.   The ʼ335 patent is invalid, as set forth above in Microsoft’s affirmative defenses.

          23.   Pursuant to the Declaratory Judgments Act, Microsoft is entitled to a judicial

declaration from the Court that one or more claims of the ʼ335 patent are invalid.

FOURTH COUNTERCLAIM – DECLARATORY JUDGMENT OF NONINFRINGEMENT
                   OF U.S. PATENT NO. 8,971,335

          24.   Microsoft realleges and reincorporates by reference Paragraphs 1–180 of the Answer

and its Affirmative Defenses and Paragraphs 1–23 of the Counterclaims as though set forth fully

herein.

          25.   Microsoft counterclaims against Exafer pursuant to the patent laws of the United

States, title 35 of the United States Code, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          26.   Exafer has filed an action for patent infringement alleging that Microsoft has infringed

one or more claims of the ʼ335 patent.

          27.   An actual controversy exists between Exafer and Microsoft by virtue of the

allegations of Exafer’s Complaint and Microsoft’s Answer as to the noninfringement of the ʼ335

patent.




                                                  -71-
            Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 72 of 74



        28.     The ʼ335 patent is not infringed, as set forth above in Microsoft’s affirmative

defenses.

        29.     Pursuant to the Declaratory Judgments Act, Microsoft is entitled to a judicial

declaration from the Court that Microsoft does not and has not infringed any valid and enforceable

claim of the ʼ335 patent.

                                    DEMAND FOR JURY TRIAL

        30.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Microsoft respectfully

requests a trial by jury on all claims and issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, Microsoft prays for judgment as follows on Exafer’s Complaint and on

Microsoft’s Answer and Counterclaims:

                    A. That Exafer’s Complaint be dismissed with prejudice and that Plaintiffs take

                        nothing;

                    B. That judgment be entered in favor of Microsoft and against Exafer;

                    C. That judgment be entered declaring the asserted claims of the ʼ733 and ʼ335

                        patents invalid and not infringed by Microsoft or by the use of its products or

                        services;

                    D. That Exafer’s conduct be declared to render this case an exceptional case;

                    E. That Microsoft be awarded its attorneys’ fees in connection with this action

                        pursuant to 35 U.S.C. § 285 and/or other applicable laws;

                    F. That Plaintiffs be required to pay Microsoft’s costs of suit; and

                    G. That Microsoft be awarded such other and further relief as the Court deems

                        just and proper.


                                                   -72-
       Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 73 of 74



DATED: November 20, 2020
                                  Respectfully Submitted,

                                           By: /s/ Katherine Vidal

                                           M. Brett Johnson
                                           Texas Bar No. 00790975
                                           Peter Tong (admitted pro hac vice)
                                           WINSTON & STRAWN LLP
                                           2121 North Pearl Street, Suite 900
                                           Dallas, TX 75201
                                           Tel. (214) 453-6500
                                           Fax (214) 453-6400
                                           mbjohnson@winston.com
                                           ptong@winston.com

                                           Katherine Vidal (admitted pro hac vice)
                                           WINSTON & STRAWN LLP
                                           275 Middlefield Road, Suite 205
                                           Menlo Park, CA 94025
                                           Tel. (650) 858-6500
                                           Fax (650) 858-6550
                                           kvidal@winston.com

                                           Samantha M. Lerner (admitted pro hac vice)
                                           Vivek V. Krishnan (admitted pro hac vice)
                                           WINSTON & STRAWN LLP
                                           35 W. Wacker Drive, Suite 4100
                                           Chicago, IL 60601
                                           Tel. (312) 558-5600
                                           Fax (312) 558-5700
                                           slerner@winston.com
                                           vkrishnan@winston.com

                                           COUNSEL FOR DEFENDANT
                                           MICROSOFT CORPORATION




                                    -73-
         Case 1:20-cv-00131-ADA Document 59 Filed 11/20/20 Page 74 of 74



                                      CERTIFICATE OF SERVICE

       I hereby certify that, on November 20, 2020, the foregoing document was served to counsel

of record for Plaintiff Exafer Ltd.

                                                    /s/   Katherine Vidal




                                             -74-
